          Case 1:21-mj-04024-UA Document 3 Filed 04/15/21 Page 1 of 1


U NIT E D STAT E S DISTRIC T C O URT
S O UTH E R N DISTRIC T O F N E W Y O RK
                                                       X

  U NIT E D STAT E S O F AM E RIC A,                                    C O NS E NT T O PR O C E E D BY T ELE
                                                                        CONFERENCE
                          -against-
                                                                           -C R-     ( )( )



                                           D efendant(s).
                                                       X

D efendant        S t e' Q     UDIY\                         h ereby voluntarily consents to
p articipate in the following proce eding via teleconferencing:

        Initial Appe arance B efore a Judicial O fficer
  z     Arraignment (Note: If on F elony Information, D efendant Must Sign S eparate W aiver of
        Indictment F orm)

        B ail/D etention H e aring

        Conference B efore a Judicial O fficer




D-       ant's Signature                                    D efendant's C ounsel's Signature
(J - age may obtain verbal consent on
R ecord and Sign for D efendant)

  Sw C
Print D efendant's N ame
                                                               A    /1,1(\ek
                                                            Print C ounsel's N ame
                                                                                   /k e A CIA




This proce eding was conducted by reliable telephone conferencing technology.



 April 15, 2021

D ate                                                       O na T. W ang
                                                            U nited States Magistrate Judge
